EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jane Licata on February 24, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 3  (canceled).   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections. Claims 1-2, and 5-16 are free of the prior art, because there is no prior art teaching or suggesting the claimed method. The closest prior art is Li (Microbial syntheses of value-added chemicals from D-glucose. Michigan State University. Department of Chemistry, 2000) and Salminen (Marjo, et al.  Gene 93.2 (1990): 241-247). Li teaches a method for synthesizing vanillin comprising cultivating a recombinant microbial host having a recombinant gene encoding a COMT polypeptide (“Ptac-COMT) (p.34) wherein the encoded catechol-O-methyltransferase functions in conversion of protocatechuic acid into Vanillic acid, and therefore producing vanillin (p. 48, for example) (sufficient cultivating time—48 hours, isolating, ibid. Also see p. 165, for example). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 3-4 are canceled. Claims 1-2 and 5-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663